—Order, Supreme Court, Bronx County (Yvonne Gonzalez, J.), entered March 8, 2001, which, in an action for medical malpractice, upon reargument, granted defendants’ motion to compel nonparty appellant Medical Examiner to produce for discovery and inspection the results of an HIV test conducted as part of an autopsy on plaintiff’s decedent, unanimously affirmed, without costs.
For present purposes, appellant concedes that the disclosure sought was properly granted upon reargument in view of Euliene E. v St. Luke’s-Roosevelt Hosp. Ctr. (274 AD2d 303, lv dismissed 95 NY2d 959), decided by this Court after the motion court’s initial decision denying the disclosure sought. Concur—Mazzarelli, J.P., Saxe, Sullivan, Wallach and Lerner, JJ.